Citation Nr: 0111357	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  96-18 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a temporary total (100 percent) rating 
pursuant to 38 C.F.R. § 4.29, based on a period of 
residential treatment at a VA-approved facility, claimed from 
July 14, 1992 to September 30, 1992.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from April 
1970 to December 1971, including a tour of duty in the 
Republic of Vietnam from October 1970 to October 1971.  

This matter returns to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the VA RO, 
which denied a claim of entitlement to a temporary total 
rating (TTR) based on a period of residential treatment, 
claimed from July 14, 1992 to September 30, 1992, received by 
the veteran at a VA-approved private facility (COPIN House, 
Niagara Falls, New York) for service-connected PTSD.  (The 
evaluation of PTSD is not presently on appeal; See Board 
Remand, Introduction section, August 2000).  

In December 1997 and August 2000, the Board remanded the TTR 
claim, primarily to obtain copies of actual treatment records 
from the COPIN House for the yet-to-be ascertained period of 
time from July to September 1992.  While subsequent treatment 
summaries from the COPIN House director have been received, 
the repeatedly requested actual treatment records have not--
development which remains to be completed, along with new 
legislative considerations, as detailed below.  


REMAND

The Board regrets any delay resulting from the immediate and 
third Board Remand.  However, the completion of the 
development requested herein, as previously detailed in the 
Board's December 1997 and August 2000 Remands, as well as 
that development indicated by recent legislative enactment, 
as detailed below, must be completed so as to meet the 
scrutiny of the United States Court of Appeals for Veterans 
Claims (Court).  See Littke v. Derwinski, 1 Vet. App. 90 
(1990); Smith v. Brown, 5 Vet. App. 335 (1993).  

Per the Board's most recent Remand request of August 2000, 
the RO contacted COPIN House in September 2000 requesting 
copies of actual treatment records for July, August, and 
September 1992.  No reply was received at the RO (the 
veteran's VA claim file continues to include no reply), and 
in December 2000, the RO again denied the veteran's TTR 
claim.  See Supplemental Statement of the Case (SSOC) dated 
December 2000.  In March 2001, citing the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), the veteran and his representative argued at 
the Board that a Board remand of the matter was necessary to 
provide the veteran advance notice that the COPIN House 
records have not been received--prior to any adjudication of 
the claim on the merits at the RO.  It was argued that the 
only notice the veteran received was after the fact, 
completed by the issuance of the December 2000 SSOC, which, 
of course, also informed him that his claim was denied.  

With consideration of the above, but primarily due to the 
Board's concern that no reply is of record from the COPIN 
House regarding the existence or availability of the 
requested 1992 treatment records, the Board remands the 
matter.  The RO should again contact COPIN House, requesting 
a definitive reply as to the existence or availability of the 
requested 1992 records.  Additionally, the requested 
documented explanation from COPIN House as to why the 
requested 1992 records are unavailable, could prove helpful 
to the adjudication of the veteran's claim on appeal.  As 
noted above, any delay caused by the issuance of this Board 
Remand is sincerely regretted, but this Remand action has 
been requested by the veteran's representative, and issued 
with his paramount interests in mind.  

In doing so, it must also be noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for 
additional reasons listed above, this Remand is required.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the director of 
COPIN House, requesting either a copy of 
all actual treatment records regarding 
the veteran for July, August, and 
September 1992, or a written explanation 
as to why such records are unavailable.  
If the requested records are not 
available, then this must be documented, 
with sufficient explanatory comment.  Any 
reply from COPIN House must be maintained 
in the claims file for use in the appeal.  

Thereafter, upon receipt of a reply from 
COPIN House, the veteran and his 
representative should be contacted and 
given a copy of the reply.  If no reply 
is received, then the veteran and his 
representative should be so advised, with 
direction that they take any further 
action which they might deem is 
appropriate.  

2.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, or by developments which 
arise pursuant to the above request.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a temporary total (100 percent) rating 
pursuant to 38 C.F.R. § 4.29, based on a 
period of residential treatment at a VA-
approved facility, claimed from July 14, 
1992 to September 30, 1992.  

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a SSOC, which includes 
citation to al pertinent regulations, 
including the VCAA, and afforded a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  
Evidence recently submitted and not 
previously considered must be reviewed 
and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


